Exhibit 99.1 500 Spruce Tree Centre 1600 University Avenue West St. Paul, Minnesota 55104-3825 USA 651.603.7700 Fax: 651.305.6402 www.imagesensing.com NEWS RELEASE Contacts: Greg Smith, Chief Financial Officer Image Sensing Systems, Inc. Phone: 651.603.7700 FOR IMMEDIATE RELEASE Image Sensing Systems Announces Fourth Quarter and Fiscal 2010 Financial Results Highlights Revenue of $10.6 million for the fourth quarter and $31.7 million for the year Non-GAAP diluted EPS of $0.34 for the fourth quarter and $0.99 for the year RTMS revenue of $9.8 million for the year, up 17% over 2009 CitySync ANPR revenue of $3.0 million for the fourth quarter Saint Paul, Minn., February 23, 2011 Image Sensing Systems, Inc. (NASDAQ: ISNS), announced today the results for its fiscal year and fourth quarter ended December31, 2010. Revenue for fiscal year 2010 was $31.7 million compared to $24.6 million for fiscal 2009, while revenue for the fourth quarter of 2010 was $10.6 million compared to $6.7 million for the same period a year ago. Revenue from royalties was $12.5 million in fiscal year 2010 compared to $12.1 million in 2009 and $3.3 million in the fourth quarter of 2010 compared to $3.0 million in the same period of 2009. Product sales were $19.2 million for fiscal year 2010 compared to $12.5 million in 2009 and $7.3 million in the fourth quarter of 2010 compared to $3.7 million in the same period of 2009. World-wide, RTMS and CitySync product sales in the fourth quarter of 2010 were $2.9 million and $3.0 million, respectively. Net income for fiscal year 2010 was $3.0 million ($0.64 per diluted share) compared to $3.9 million ($0.95 per diluted share) for fiscal 2009. Net income for the fourth quarter, which ended December 31, 2010, was $1.1 million ($0.23 per diluted share) compared to $874,000 ($0.21 per diluted share) for the same period in 2009. The results for 2010 include the impact of acquisition expenses incurred in conjunction with our June purchase of CitySync Limited as well as its operational activity post-acquisition, and earnings per share are further impacted by the issuance of 798,000 shares in our common stock offering completed in April 2010. On a non-GAAP basis, excluding intangible asset amortization net of tax and acquisition related expenses, net income for fiscal year 2010 was $4.6 million ($0.99 per diluted share) and for the fourth quarter was $1.7 million ($0.34 per diluted share). The sellers of the RTMS business, also known as the EIS assets, are entitled to receive a $1.7 million earnout payment based on RTMS operating results for fiscal year 2010. This liability has been recorded on our balance sheet as of December 31, 2010 with a corresponding increase in goodwill. The sellers of CitySync are entitled to a $696,000 earnout payment for 2010 achievement which has also been recorded as a liability on our balance sheet as of December 31, 2010. Our initial estimate of 2010 earnout was $491,000. Under the new purchase accounting rules, the incremental $205,000 of earnout due is recorded as operating expense, which we have included in the acquisition related expenses line item on the statement of income. Ken Aubrey, CEO, said, Our results for fiscal 2010 are encouraging, but mixed. On the one hand, revenues for the year, and particularly for the last two quarters, were at record levels. Our overall non-GAAP income was noteworthy, as was the RTMS product lines revenue growth to almost $10 million. On the other hand, margins in our newly acquired CitySync business were lower than wed like, primarily owing to inherited supply chain management issues which we will address as we integrate processes over the coming year. Additionally, margins were further negatively impacted by increased warranty reserves for residual hardware issues. Looking forward to 2011 and for the time being, our board of directors has adopted the following strategic goals: Enhance share value through focusing on organic revenue and profit growth Redouble emphasis on operational execution Timely achievement of key product launches, including hybrid Complete integration of previous acquisitions Expand selling capacity and sales distribution channels Broaden the pool of senior managers to better support the strategic goals Additionally, I want to reiterate that our business is seasonally driven, and in our first fiscal quarter it is winter in most of our markets. Revenue generation is always more challenging in our first quarter than during warmer months when infrastructure construction can more readily proceed. Non-GAAP Information We provide certain non-GAAP financial information as supplemental information to GAAP amounts. This non-GAAP information excludes the impact, net of tax, of amortizing the intangible assets from the 2007 EIS asset acquisition and the CitySync acquisition and may exclude other non-recurring items. Management believes that this presentation facilitates the comparison of our current operating results to historical operating results. Management uses this non-GAAP information to evaluate short-term and long-term operating trends in our core operations. Non-GAAP information is not prepared in accordance with GAAP and should not be considered a substitute for or an alternative to GAAP financial measures and maynot be computed the same as similarly titled measures used by other companies. About Image Sensing Image Sensing Systems, Inc. is a provider of software-based detection solutions for the Intelligent Transportation Systems (ITS) sector and adjacent markets including security, police and parking. We have sold more than 110,000 units of our industry leading Autoscope® machine-vision, RTMS® radar and CitySync automatic number plate recognition (ANPR) products in over 60 countries worldwide. The depth of our experience coupled with the breadth of our product portfolio uniquely positions us to provide powerful hybrid technology solutions and to exploit the convergence of the traffic, security and environmental management markets. We are headquartered in St.Paul, Minnesota. Visit us on the web at imagesensing.com. Safe Harbor Statement: Statements made in this release concerning the Companys or managements intentions, expectations, or predictions about future results or events are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Such statements reflect managements current expectations or beliefs, and are subject to risks and uncertainties that could cause actual results or events to vary from stated expectations, which variations could be material and adverse. Factors that could produce such a variation include, but are not limited to, the following: the inherent unreliability of earnings, revenue and cash flow predictions due to numerous factors, many of which are beyond the Companys control; developments in the demand for the Companys products and services; relationships with the Companys major customers and suppliers; the mix of and margins on the products we sell; unanticipated delays, costs and expenses inherent in the development and marketing of new products and services, including ANPR products; adverse weather conditions in our markets; the impact of governmental laws and regulations; increased international presence; our success in integrating acquisitions; and competitive factors. Our forward-looking statements speak only as of the time made, and we assume no obligation to publicly update any such statements. Additional information concerning these and other factors that could cause actual results and events to differ materially from the Companys current expectations are contained in the Companys reports and other documents filed with the Securities and Exchange Commission, including its Annual Report on Form 10-K for the year ended December 31, 2009 as updated on Form 10-Q filings made in 2010. Image Sensing Systems, Inc. Condensed Consolidated Statements of Income (in thousands, except per share information) (unaudited) Three-Month Period Ended December 31, Year Ended December 31, Revenue Royalties $ Product sales Cost of revenue (exclusive of amortization shown below) Product sales Gross profit Operating expenses Selling, marketing and product support General and administrative Research and development Acquisition related expenses   Amortization of intangible assets Income from operations Other income (expense), net 23 ) ) 7 Income before income taxes Income tax expense Net income $ Basic net income per share $ Diluted net income per share $ Weighted shares  basic Weighted shares  diluted Reconciliation of GAAP to non-GAAP basis Non-GAAP operating expenses (1,2) Non-GAAP income from operations Other income (expense), net 23 ) ) 7 Non-GAAP income before income taxes Non-GAAP income taxes (3) Non-GAAP net income $ Non-GAAP basic net income per share $ Non-GAAP diluted net income per share $ Notes to non-GAAP adjustments (1) Amortization of intangible assets for period as shown above is removed (2) Acquisition related expenses for period as shown above is removed (3) Income taxes are increased by impact of (1) at ISS marginal tax rate of 34% Image Sensing Systems, Inc. Condensed Consolidated Balance Sheet (in thousands) (unaudited) December 31, December 31, Assets Current assets Cash and cash equivalents $ 8,021 $ Investments Receivables, net Inventories Prepaid expenses and deferred taxes Property and equipment, net Deferred income taxes  Goodwill and intangible assets, net $ $ Liabilities and Shareholders Equity Current liabilities Accounts payable and accrued expenses $ $ Bank debt  Earn-outs payable Income taxes payable 17 Deferred income taxes  Income taxes payable Shareholders equity $ $ Image Sensing Systems, Inc. Condensed Consolidated Statement of Cash Flows (in thousands) (unaudited) Year Ended December 31, Operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operations Depreciation and amortization Stock option expense Changes in operating assets and liabilities ) ) Net cash provided by (used in) operating activities ) Investing activities Cash paid to sellers of CitySync equity )  Repayment of CitySync seller loans )  Purchases of property and equipment, net of disposals and gains ) ) Payment of EIS earnout ) ) Sales (purchases) of investments ) 65 Net cash used in investing activities ) ) Financing activities Net proceeds from common stock offering  Proceeds from exercise of stock options 1 Proceeds from (repayment of) bank debt, net ) Net cash provided by financing activities Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ 8,021 $ ###
